



MELINTA THERAPEUTICS, INC.
NOTICE OF STOCK OPTION GRANT
Melinta Therapeutics, Inc. (the “Company”), hereby grants to Optionholder an
option to purchase the number of shares of Stock set forth below in accordance
with that certain offer letter between Optionholder and the Company, dated
August 31, 2018, as may be amended, restated or otherwise modified from time to
time (the “Offer Letter”). This option grant (the “Option”) is intended to be an
employment inducement award being made in accordance with NASDAQ Rule
5635(c)(4), and is not intended to be an award made under any stock incentive
plan adopted by the Company, including the Company’s 2018 Stock Incentive Plan,
as in effect on the date hereof (the “Plan”). Notwithstanding the preceding
sentence, this Option shall be construed as if this Option had been granted
under the Plan in accordance with and consistent with, and subject to, the
provisions of the Plan, a copy of which has been made available to Optionholder,
and the terms of which are incorporated into this Notice of Stock Option Grant
and the Option Agreement attached hereto. Optionholder agrees to be bound by the
terms and conditions of this Notice of Stock Option Grant, the Option Agreement
and the Plan and any future amendments to the Plan which do not materially
impair Optionholder’s rights hereunder. Notwithstanding the foregoing, for the
avoidance of doubt, in the event of any inconsistency between the Plan, this
Notice of Stock Option Grant, the Option Agreement, the provisions of this
Notice of Stock Option Grant and the Option Agreement shall govern.
Optionholder:    Peter Milligan
Date of Grant    September 21, 2018
Grant Number:    1
Vesting Commencement Date:    September 17, 2018
Exercise Price per
Share of Stock:    $4.50
Total Number of Shares
of Stock Granted:    370,000
Type of Option:    Nonstatutory Stock Option
Term/Expiration Date:    10 Years from the Date of Grant
Vesting Schedule:
Provided that Optionholder has not undergone a Termination prior to the
applicable vesting date, twenty-five percent (25%) of the Option will vest and
become exercisable on the first anniversary of the Vesting Commencement Date and
the remainder will vest and become exercisable in substantially equal monthly
installments during the three (3) year period commencing on the first
anniversary of the Vesting Commencement Date.

Termination Period:
The Option may be exercised following a Termination as set out in Section 6 of
the Option Agreement (but in no event later than the Expiration Date). For the
avoidance of doubt, a Termination for “Cause,” as defined in the Plan, will
result in immediate termination of the Option upon such Termination for “Cause.”

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Notice of Stock Option Grant,
the Option Agreement, and the Plan. Optionholder further acknowledges that as of
the Date of Grant, this Notice of Stock Option Grant, the Option Agreement, the
Plan and the Offer Letter set forth the entire understanding between
Optionholder and the Company regarding options granted hereunder and supersede
all prior oral and written agreements on that subject.
OPTIONHOLDER:
MELINTA THERAPEUTICS, INC.
 
 
/s/ Peter J. Milligan
By:
 
Peter Milligan
Name:
 
 
Title:
 



ATTACHMENTS: Option Agreement, Notice of Exercise and 2018 Stock Incentive Plan.

Appendix A
MELINTA THERAPEUTICS, INC.
OPTION AGREEMENT
(NONSTATUTORY STOCK OPTION)
Pursuant to your Notice of Stock Option Grant (“Grant Notice”) and this Option
Agreement, Melinta Therapeutics, Inc. (the “Company”) has granted you an option
to purchase the number of shares of the Company’s Stock set forth in the Grant
Notice in accordance with the terms of the offer letter between you and the
Company, dated August 31, 2018, as may be amended, restated or otherwise
modified from time to time (the “Offer Letter”). The option grant is intended to
be an employment inducement award being made in accordance with NASDAQ Rule
5635(c)(4), and is not intended to be an award made under any stock incentive
plan adopted by the Company, including the Company’s 2018 Stock Incentive Plan,
as in effect on the date hereof (the “Plan”). Notwithstanding the preceding
sentence, the option shall be construed as if the option had been granted under
the Plan in accordance with and consistent with, and subject to, the provisions
of the Plan, a copy of which has been made available to you, and the terms of
which are incorporated into this Option Agreement (this “Agreement”) except as
otherwise specifically stated herein. Defined terms not explicitly defined in
this Agreement but defined in the Plan shall have the same definitions as in the
Plan.
The details of your option, in addition to those set forth in the Grant Notice,
are as follows:
1.VESTING. Subject to the limitations contained herein, your option will vest as
provided in your Grant Notice, provided that, vesting will cease upon your
Termination and any unvested options outstanding shall terminate and be
forfeited for no consideration as of the date of such Termination.
2.    NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Stock subject
to your option and your exercise price per share referenced in your Grant Notice
may be adjusted from time to time in accordance with Section 11 of the Plan.
3.    METHOD OF PAYMENT. Payment of the exercise price is due in full upon
exercise of all or any part of your option. You may elect to make payment of the
exercise price in cash or by check or in one or more of the following manners:
(a)    Provided that at the time of exercise the Stock is publicly traded and
quoted regularly in The Wall Street Journal, pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board that, prior to
the issuance of Stock, results in either the receipt of cash (or check) by the
Company or the receipt of irrevocable instructions to pay the aggregate exercise
price to the Company from the sales proceeds.
(b)    Provided that at the time of exercise the Stock is publicly traded and
quoted regularly in The Wall Street Journal, by delivery to the Company (either
by actual delivery or attestation) of already-owned shares of Stock that are
owned free and clear of any liens, claims, encumbrances or security interests,
and that are valued at Fair Market Value on the date of exercise. “Delivery” for
these purposes, in the sole discretion of the Company at the time you exercise
your option, shall include delivery to the Company of your attestation of
ownership of such shares of Stock in a form approved by the Company.
Notwithstanding the foregoing, you may not exercise your option by tender to the
Company of Stock to the extent such tender would violate the provisions of any
law, regulation or agreement restricting the redemption of the Company’s stock.
(c)    Provided that at the time of exercise the Stock is publicly traded and
quoted regularly in The Wall Street Journal, and subject to the consent of the
Company at the time of exercise, by a “net exercise” arrangement pursuant to
which the Company will reduce the number of shares of Stock issued upon exercise
of your option by the largest whole number of shares with a Fair Market Value
that does not exceed the aggregate exercise price; provided, however, that the
Company shall accept a cash or other payment from you to the extent of any
remaining balance of the aggregate exercise price not satisfied by such
reduction in the number of whole shares to be issued; provided further, however,
that shares of Stock will no longer be outstanding under your option and will
not be exercisable thereafter to the extent that (1) shares are used to pay the
exercise price pursuant to the “net exercise,” (2) shares are delivered to you
as a result of such exercise, and (3) shares are withheld to satisfy tax
withholding obligations.
4.    WHOLE SHARES. You may exercise your option only for whole shares of Stock.
5.    SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, you may not exercise your option unless the shares of Stock
issuable upon such exercise are then registered under the Securities Act or, if
such shares of Stock are not then so registered, the Company has determined that
such exercise and issuance would be exempt from the registration requirements of
the Securities Act. The exercise of your option also must comply with other
applicable laws and regulations governing your option, and you may not exercise
your option if the Company determines that such exercise would not be in
material compliance with such laws and regulations.
6.    TERM. You may not exercise your option before the commencement or after
the expiration of its term. The term of your option commences on the Date of
Grant and expires upon the earliest of the following:
(a)    immediately upon your Termination for Cause;
(b)    ninety (90) days after your Termination for any reason other than Cause,
your Disability or death; provided, however, that if during any part of such
ninety (90) day period your option is not exercisable solely because of the
condition set forth in Section 5, your option shall not expire until the earlier
of the Expiration Date or until it shall have been exercisable for an aggregate
period of ninety (90) days after your Termination;
(c)    twelve (12) months after you undergo a Termination due to your
Disability;
(d)    twelve (12) months after your death if you die either prior to a
Termination or within ninety (90) days after you undergo a Termination for any
reason other than Cause; and
(e)    the Expiration Date indicated in your Grant Notice.
7.    EXERCISE.
(a)    You may exercise the vested portion of your option during its term by
delivering a Notice of Exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require.
(b)    By exercising your option you agree that, as a condition to any exercise
of your option, the Company may require you to enter into an arrangement
providing for the payment by you to the Company of any tax withholding
obligation of the Company arising by reason of (i) the exercise of your option,
or (ii) the disposition of shares of Stock acquired upon such exercise.
8.    TRANSFERABILITY. Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise your option.
In addition, you may transfer your option to a trust if you are considered to be
the sole beneficial owner (determined under Section 671 of the Code and
applicable state law) while the option is held in the trust, provided that you
and the trustee enter into transfer and other agreements required by the
Company.
9.    OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option shall obligate the Company or an Affiliate,
their respective stockholders, Boards of Directors, officers or employees to
continue any relationship that you might have as a director or consultant for
the Company or an Affiliate.
10.    WITHHOLDING OBLIGATIONS.
(a)    At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.
(b)    Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from fully vested shares of Stock otherwise issuable to
you upon the exercise of your option a number of whole shares of Stock having a
Fair Market Value, determined by the Company as of the date of exercise, by
considering the applicable minimum statutorily required withholding rates or
other applicable withholding rates in your jurisdiction, including maximum
applicable rates that may be utilized without creating adverse accounting
treatment under Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor pronouncement thereto) and is permitted
under applicable withholding rules promulgated by the Internal Revenue Service
or another applicable governmental entity. Any adverse consequences to you
arising in connection with such share withholding procedure shall be your sole
responsibility.
(c)    You may not exercise your option unless the tax withholding obligations
of the Company and/or any Affiliate are satisfied. Accordingly, you may not be
able to exercise your option when desired even though your option is vested, and
the Company shall have no obligation to issue a certificate for such shares of
Stock or release such shares of Stock from any escrow provided for herein unless
such obligations are satisfied.
11.    TAX CONSEQUENCES. You agree to review with your own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. You shall rely solely on such
advisors and not on any statements or representations of the Company or any of
its agents. You understand that you (and not the Company) shall be responsible
for your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.
12.    NOTICES. Any notice or request required or permitted hereunder shall be
given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (a) the date of personal delivery, including
delivery by express courier, (b) the date sent by e-mail or facsimile with
confirmation of receipt or (c) the date that is five days after deposit in the
United States mail (whether or not actually received by the addressee), by
registered or certified mail with postage and fees prepaid, addressed at the
following addresses, or at such other address(es) as a party may designate by
ten days’ advance written notice to each of the other parties hereto:
COMPANY:     Melinta Therapeutics, Inc.
Attn: Chief Executive Officer
300 Tri State Intl # 272
Lincolnshire, IL 60069
YOU:     Your address as on file with the Company at the time notice is given.
13.    MISCELLANEOUS.
(a)    The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
(b)    The rights and obligations of the Company under your option shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns. Your rights and
obligations under your option may only be assigned with the prior written
consent of the Company.
(c)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.
(d)    You acknowledge and agree that you have reviewed your option in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your option and fully understand all provisions of your
option.
(e)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(f)    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
14.    CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of Delaware without regard
to such state’s conflicts of laws rules.
15.    SEVERABILITY. If all or any part of this Agreement is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of this Agreement not declared to be
unlawful or invalid. Any Section of this Agreement (or part of such a Section)
so declared to be unlawful or invalid shall, if possible, be construed in a
manner which will give effect to the terms of such Section or part of a Section
to the fullest extent possible while remaining lawful and valid.
16.    APPLICATION OF SECTION 409A. This option is intended to be exempt from
the application of Section 409A of the Code and the regulations and other
guidance thereunder and any state law of similar effect (collectively, “Section
409A”) pursuant to Treasury Regulation 1.409A-1(b)(5) (or any other applicable
exemption). This Agreement shall be interpreted in a manner consistent with that
intent. To the extent not so exempt, the delivery of shares in respect of the
option provided under this Agreement will be conducted, and this Agreement will
be construed, in a manner that complies with Section 409A and is consistent with
the requirements for avoiding taxes or penalties under Section 409A.
Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, to the extent that (a) one or more of the payments or benefits
received or to be received by you pursuant to this Agreement would constitute
deferred compensation subject to the requirements of Section 409A, and (b) you
are a “specified employee” within the meaning of Section 409A, then such payment
or benefit (or portion thereof) will be delayed until the earliest date
following your “separation from service” with the Company within the meaning of
Section 409A on which the Company can provide such payment or benefit to you
without your incurrence of any additional tax or interest pursuant to
Section 409A, with all payments or benefits due thereafter occurring in
accordance with the original schedule. Notwithstanding any of the foregoing, you
are solely responsible for the payment of any taxes or penalties arising under
Section 409A with respect to the option, the vesting of the option, or the
delivery of the shares subject to the option.





Appendix B
MELINTA THERAPEUTICS, INC.
NOTICE OF EXERCISE
Melinta Therapeutics, Inc.
Date of Exercise:
Ladies and Gentlemen:
This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.
Type of option:    Nonstatutory Stock Option
Stock option dated:    September 21, 2018
Number of shares as to which option is exercised:    ____________
Shares to be issued in name of:    Peter Milligan
Total exercise price:    $ ___________
Cash payment delivered herewith:    $ ___________
Value of shares of Melinta Therapeutics, Inc.
common stock delivered herewith:
$ ___________

By this exercise, I agree (i) to provide such additional documents as you may
require, and (ii) to provide for the payment by me to you (in the manner
designated by you) of your withholding obligation, if any, relating to the
exercise of this option.
Very truly yours,

--------------------------------------------------------------------------------

Name:



Appendix C
MELINTA THERAPEUTICS, INC.
2018 STOCK INCENTIVE PLAN
(see attached)




1